Case 2:18-cv-09768-FMO-KS Document 66 Filed 05/07/19 Page 1 of 6 Page ID #:547




                                          UNITED STATES DISTRICT COURT
                                                     For the

                                            Central District of California

 DISH NElWORK L.L.C.
 Plaintiff

 JADOO TV. INC., SAJID SOHAIL, HASEEB SHAH,
 EAST WEST AUDIO VIDEO, INC., and PUNIT BHATT
 Defendant(s)

                                                                 Civil Action No. 2: 18-CV-9768- FMO (KSx)


                                              SUMMONS IN A CIV1L SUIT

                                                       AFFIDAVIT
 I, Tasawar hussain,   .-'cC'✓!X'3te,   of Islamabad, Pakistan, state on oath as follows: -

  1- I am an Associate in the Registered Law Firm, Zafar ft Associates - LLP, having Principal office at 8-
     G, Mushtaq Gurmani Road, Gulberg II, Lahore, Pakistan.

  2- I obtained my qualifications from Punjab University and hold the degree of LLB. I have been in
     practice as a legal practitio::;er since 2016.

  3- I have w!de 0·'<rer'.""C~ .in the law relating to Corporate and Intellectual Property cases, and I say
     and verily b,.~lieve that the service on Respondents in respect of legal p'roceedings _is contained in
     Civil Procedure Code, 1908 d General Clauses Act, 1897 and that the requirements for service are
     as follows:
Case 2:18-cv-09768-FMO-KS Document 66 Filed 05/07/19 Page 2 of 6 Page ID #:548




        A   Service by Person when practicable
        B   Service by Registered Post Acknowledgement Due
        C   Substituted service, when the defendant refuses or can't be found




                                                                             Signed-
                                                                      Deponer.t: Tasawar Hussain Advocate
AFFIDAVIT
Filed on behalf of the Claimant

   4-       Tha t I personally served the documents con sisti ng of Summons and Complaint upon Mr. Haseeb
            Shah at his residential address House o. 1, Main Service Road North, 1-8/2, Islamabad, Pakistan
            on 19.04.2019 at about 04:30 pm .


   5-       That the signed Acknowledgement Receipt by Mr. Shah is attached as Exhibit A of this Affidavit.
            While Proof of Service is enclosed as Exhibit B.


   6·       All the facts and circumstances above deposed are within my own knowledge and sources of
            information appear on the face of my affidavit.


Sworn by -··-··---------------------------- on April 23, 2019
at Karachi, Pakistan in the presence of



Si§n
  _n_e...,  ~--
              __=-
       a-.•__ "" __....._____________ _
            Deponent
                                          Advocate                         Oath Commissioner



Witness
Case 2:18-cv-09768-FMO-KS Document 66 Filed 05/07/19 Page 3 of 6 Page ID #:549




        EXHIBIT A
Case 2:18-cv-09768-FMO-KS Document 66 Filed 05/07/19 Page 4 of 6 Page ID #:550




                       ACKNOWLEDGEMENT RECEIPT




     Recipient Signature:

     Recipient Name:                                f(}y- /~hj&~ ~~   s
     Date:                                          /)- t:>lt~2P19,

     Contact Number:                                aJO(P 7 10 12:;u_




     Delivery person signatures:
Case 2:18-cv-09768-FMO-KS Document 66 Filed 05/07/19 Page 5 of 6 Page ID #:551




        EXHIBIT B
         Case 2:18-cv-09768-FMO-KS Document 66 Filed 05/07/19 Page 6 of 6 Page ID #:552
          Case 2:18-cv-09768-FMO-KS                         Document 7 Filed 11/20/18 Page 2 of 2 Page ID #:48

,\0 4.Jfl (Rev 06/1 ~) Summon, ma Ci, ii Action ( Page 2J

 Civil Act ion No. 2:18-cv-9768 -FMO (KSx)

                                                            PROOF OF SERVICE
                            (This section should not be.filed with the court unless required by Fed. R. Civ. P. 4 (!))

            This summons for (name of individual and title, if any)
 \\as received by me on (date!               _j]_-    04 - d,0\9
          U2fI personall y served the summons on the individ ual at (place)                                                     S Q,V\J 1'Lfl:.
                                               J5-\am~b                   on (da te) _ t_9_-                   O!-{-~ : or

            :J I left the summons at the indi vidua l's reside nce or us ual pl ace of abode wi th (nm11e)
                                                                     . a person or suitable age and disc reti on who res id es there,
            on     /date/                             . and mail ed a cop) to the indi vidual' s last known address; or

           '7 I served the sum111ons on (1111111e of i11divid11al)                                                                      . who is
            designated by law to accept service of process on behalf of (name             of orgm1izotio11)

                                                                                     on (date)                               : or

           :::J I retu rned the su mm ons unexecuted because                                                                                ; or




            i\ h    fees are $                        for travel and $                    fo r se rvi ces, for a total of$


            I   declare under pe nal ty or perju ry that thi s info rm ati on is true.



 Dare:      :) ?:, -ll-{      -::.d._O \ q                               -- ~----=====c_..
                                                                                        .,~--
                                                                                                 Server 's sig11a/11re


                                                                         "To.5 Q~____}-\,u.S5o}.n
                                                                                             Printed 11a111e and title




                                                                    O~h,~iti, _lM_~J, Blmx.-8~-Ll_
                                                                                                 4 I.Cen~er
      .. .                     .             .
J\dd1t1onal tnformatt oo r~:_;arJ ,ng atlempted service, etc:
                                                               .    c1;uiO / i I            s~~-;b~l                                ·
                                                                                                                                    ·
